 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlaziers Local Union No. 1029,International Brother-hood of Painters and Allied Trades,AFL-CIO, andits agent,Ray DrummondandClarence H. Clarkand Nelson-Brantley Glass Company,Inc., Binswan-ger Glass Company,Division of National GypsumCompany,and PPG Industries,Inc.'Case 10-CD-236-2April 14, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Clarence H. Clark, an indi-vidual, alleging that the Glaziers Local Union No.1029, International Brotherhood of Painters and Al-lied Trades, AFL-CIO, herein referred to as the Gla-ziersor the Respondent, and its agent, RayDrummond, had violated Section 8(b)(4)(i) and(ii)(D) of the Act by engaging in certain proscribedactivitywith an object of forcing or requiring theEmployersto assignthe work in dispute to employeesrepresented by the Respondent rather than to certainunrepresented employees of the Employers.A hearing was held before Hearing Officer RobertC. Batson on June 16 and 17, 1971. All parties ap-peared at the hearing and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses,and to adduce evidence bearing on the is-sues.The Employers filed a brief which has been dulyconsidered.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESSOF THE COMPANIESNelson-Brantley Glass Company, Inc., herein re-ferred to as Nelson-Brantley,is anAlabama corpora-tion with an office and place of business located inBirmingham, Alabama, where it is engaged in the saleand installation of glass products. During the past 12months it has purchased goods valued in excess of$50,000 from suppliers located directly outside the1Names appear as amended at the hearingState of Alabama, which supplies have been shippedinto the State of Alabama for use in its business.Binswanger Glass Company, Division of NationalGypsum Company, herein referred to as Binswanger,is a Delaware corporation with an office and place ofbusiness located in Birmingham, Alabama, where it isengaged in the sale and installation of glass and glassproducts. During the past 12 months, which is a repre-sentative period, it has purchased goods valued inexcess of $50,000 directly from suppliers located out-side the State of Alabama, which goods have beenshipped into the State of Alabama for use in its busi-ness.PPG Industries, Inc., herein referred to as PPG, isa Pennsylvania corporation with offices and places ofbusiness located in Birmingham and Tuscaloosa, Ala-bama, where it is engaged in the sale and installationof glass and glass products. During the past 12months, which is a representative period, it has pur-chased goods valued in excess of $50,000 from sup-pliers located directly outside the State of Alabama,which goods have been shipped into the State of Ala-bama for use in its business.We find that these Employers are engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and it will effectuate the policies of the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Respondentis a labor organization within the meaning of the Na-tional Labor Relations Act, as amended.IIITHE DISPUTEThe work in dispute was described in the Notice ofHearing as "all metal fabrication work on prefabdoors and framework for contract work to be installedby the Employers on the jobsites."However, duringthe course of the hearing it appeared that the work indispute could be more accurately described as layoutand drilling holes for, and the attachment of, clips towindow and door frames and attachment of door andwindow hardware for contract work. The work offabrication and assembling of frames for wholesale orretail is not in issue and continues to be performed inthe shop by inside employees.The Employers involved herein have had collective-bargainingagreementswith the Glaziers over manyyears.' The Employers, along with other employers2 It appears that Respondent Union represents the outside glaziers in theBirmingham area.In the past the Glaziers have also represented inside orshop employeesof PPG andBinswanger However, it appears thatthe Glazi-ers were decertified in a Board-conducted election among the employees inthe inside unit at Binswanger during1970, and itis clear that at all materialtimes herein the Glaziers did not representany of theinside employees at the1QA NIT OR AT^ CZ GLAZIERS LOCAL 1029, PAINTERS303not herein involved, have bargained jointly throughthe Committee of the Glazing Contractors of the Bir-mingham, Alabama Area, herein referred to as theNegotiating Committee, with each Employer signinga separate but identical contract at the conclusion ofnegotiations. It appears that prior to the execution ofthe 1967 agreement, inside or shop employees hadperformed the major portion of work with respect tothe aluminum frames for doors and windows, such ascutting materials to length, preparing frames for hard-ware, applying hardware, locating and drilling holesfor clips, applying clips, modifying standard doorsand stock length materials, and assembling frames.During the 1967 negotiations, Respondent sought foritsmembers all of this work performed by the insideemployees. However, the contract ultimately agreedto awarded only the duties of assembling the frameson the jobsites to the outside glaziers. The remainderof the work continued to be assigned to the insideemployees. The 1967 contract expired on August 31,1970.Bargaining for a new contract commenced betweenthe parties on July 2, 1970, and continued until a newcontract was agreed to and signed April 16, 1971. Thepartiesmet on seven occasions from July 2, 1970,through August 31, 1970. Respondent Union's initialproposal demanded the assignment of all prefabrica-tion of metal framework on doors and windows thatwere to be installed by the Employers at jobsites. Themajor portion of this work was then being performedby the unrepresented inside employees and was notperformed by the glaziers at the jobsites. On Septem-ber 21, 1970, Respondent Union, in conjunction witha general building trades union strike in the Bir-mingham area in which all major building trades un-ions participated, struck the Employers involvedherein. The record shows, and the parties agree, thatthe Respondent's demand for the assignment of theabove-describedmetal fabrication work was out-standing at the time of the strike as were all othermajor issues between the parties.On February 9, 1971, the Negotiating Committeefiled unfair labor practice charges with the Board'sRegional Office alleging violations of 8(b)(1)(A) and(3).A complaint was issued on April 9, 1971, alleginga refusal to bargain on the part of the Respondent byattempting to enlarge the bargaining unit with its de-mand for the inside work.' In the meantime, the rec-ord reveals that on April 6, 1971, during negotiationsbetween the parties, because of severe economic pres-sure brought about by the strike, the Employers, in-volved herein agreed to assign the work in dispute tothe glaziers, whether such work be done in the shopEmployers' operations involved herein.3Case 10-CB-1982.or on the jobsite. The contract subsequently contain-ing this work-assignment provision provided, howev-er, that any provision of the contract which was illegalwould be of no force and effect. As part of the con-tract settlement, the Negotiating Committee request-ed a withdrawal of its refusal-to-bargain charge notedabove, and, on April 23, 1971, the Regional Directordismissed the complaint in Case 10-CB-1982.Pursuant to the agreement, the Employers proceed-ed to assign the work in dispute to outside glaziersrepresented by the Glaziers. Record testimony revealsthat it was at this time the inside employees firstlearned of the contract settlement and change of workassignment. The instant charge was thereafter filed onApril 23, 1971, by Clarence H. Clark, an inside em-ployee at Nelson-Brantley, who previously performedsome of the work now being assigned to outside glazi-ers.IV. CONTENTIONS OF THE PARTIESThe Glaziers, although submitting no brief, appearsto argue that there is no merit to any of the charges,that it has not engaged in any unfair labor practicesunder the Act. The Glaziers appears to ground itsposition on a showing that it entered into good-faithnegotiations, that agreement was reached, and thatthis dispute arises solely out of that contract.The Charging Party argued at the hearing that he,and apparently other inside employees, had no knowl-edge of the work-assignment issue in the negotiationsbetween Employers and Glaziers, that he has beendeprived unlawfully of a substantial portion of thework he used to perform, and he is fearful that he willlose his job ultimately because of the presentassign-ment of work in dispute to the outsideglaziers.The Employers take the position that there is rea-sonable cause to believe the Respondent violated Sec-tion 8(b)(4)(D) and that the record clearly establishesevery element of such violation. Thus, the Employersargue, in effect, that Respondent struck for some7-1/2 months and among its contract demands wasthe demand that it be assigned fabricating work thenbeing performed by the inside employees. After filingunfair labor practice charges concerning this demand,theRegional Director issued a complaintallegingsuch demand was unlawful and violative of the Act.However, because of the severe economic pressurebrought about by the strike, the Employers capitulat-ed and included in the contract a work jurisdictionclause agreeable to the Respondent and at the sametime withdrew the earlier charges. Nevertheless, theEmployers argue that the contract does not bar pre-sent consideration of the dispute because it also pro-vided that if any provision was in conflict withapplicable Federal or state law, such term or provi- 304DECISIONSOF NATIONAL LABOR RELATIONS BOARDSion would be of no force and effect. In sum, theEmployers contend that an object of the strike was toforce or require the Employers to assign particularwork in dispute to glaziers rather than to inside em-ployees and that such object was unlawful under theprovisions of Section 8(b)(4)(D). The Employers fur-ther contend that Respondent's successful efforts inthis regard should not immunize it from the proscrip-tions of the Act and that the bargaining agreementdoes not bar Board determination of the dispute be-cause the would-be settlement of the work-assignmentdisputes contained therein was not assented to by theCharging Party and other employees similarly situ-ated and theyare unwillingto be bound by its termswhich deprive them of a very substantial part of theirwork and their employment security.As to the merits of the dispute, the Employers indi-cate that they will abide by any award of the Board,but they express the belief that the work in dispute ismore economically and efficiently accomplished in-side the shop by inside employees. The Employersfurther contend that it is the general practice in thetrade to have the work performed inside the shop. TheEmployers further urge, and the Glaziers apparentlyagrees,that no special skill peculiar to the glazierstrade is necessary to accomplish the work in dispute.V APPLICABILITYOF THESTATUTEBefore the Board may proceed with a determinationof the dispute, pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.It is undisputed in the record that the Glaziers de-manded all of the work in dispute and that this issuewas outstanding at the time of the strike. The partiesdo not contest that a strike took place, nor that oneobjective was requiring the Employers to assign thework in dispute to the glaziers. The fact that otherdemands were included does not take the case out ofthe ambit of Section 8(b)(4)(D).4 Nor do we deemdispositive the fact that Respondent successfully ob-tained a contract provision awarding the work to gla-ziers it represented.'Moreover, it is clear that theinside employees continue to claim the work in dis-pute and it is immaterial to the existence of an8(b)(4)(D) violation that these employees are not pre-sently represented by a labor organization.6 We find4 SeeN LR B v. Denver Building and Construction, et a!, Trades Council(Gould & Preisner],341 U S 675 (1951),N L R B v Local 825, InternationalUnion of Operating Engineers,AFL-CIO,400 U S297, International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local525 (E AWeinel),127 NLRB 1377;BricklayersandMasonsInternationalUnion, Local No 3 (Engineered Building Specialties, Inc),144 NLRB 1279s SeeBakery Wagon Drivers&Salesmen LocalNo 432,International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America(Lucky Stores, Inc),171NLRB 991that there is reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and that thedispute is properly before the Board for determina-tion pursuant to Section 10(k) of the Act.VIMERITS OF THE DISPUTESection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors in lightof common sense and experience.'As noted above, some factors the Board normallyconsiders such as Board certifications and arbitrationor jurisdictional awards are not present in this case.However, other factors do appear on which we mayrely for making an assignment of the work in dispute.A. Assignmentsby the EmployersPrior to the execution of the 1971 agreement theEmployers had assigned the work in dispute to theinside employees. But for the actions of the Respon-dent and the resultant 1971 agreement, the Employerswould have continued to assign this work to the insideemployees. Thus, the assignment made by the Em-ployers under the 1971 agreement with the Respon-dent is entitled to little weight, in view ofRespondent's unlawful coercion in obtaining thatagreement with its work jurisdiction provision.8B. Area PracticeThe practice generally with respect to preparationof frames for installation is to have the work doneinside the shop where such facilities are available.Prior to the advent of prepared frames, and in thosecases where a prepared frame would not fit becauseof some construction problem, namely, where open-ings were out-of-plumb or out-of-square, the onsiteglaziers did prepare and install frames. It appears thatin a few cities in the country collective-bargainingcontracts call for onsite preparation and installation.However, the practice in the area, and other areas ofthe country, has been to have the preparation per-formed inside the shop, according to the specifica-6 SeePipehners Local No 798 of the UnitedAssociationof Journeymen andApprentices of thePlumbingand Pipefitting Industry of the UnitedSlates andCanada, AFL-CIO (Moon Pipeline Contractors, Inc.),177 NLRB 872;Inter-national Allianceof Theatrical Stage Employees and MovingPictureMachineOperators of the UnitedStates andCanada, Treasurers and Ticket Sellers LocalNo 862, AFL-CIO (AlliedMaintenanceCompany of Pennsylvania. Inc),137NLRB 738tN L R B v Radio andTelevisionBroadcastEngineersUnion,Local 1212,International Brotherhoodof Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U S 573,InternationalAssociation of Machinists, LodgeNo 1743, AFL-CIO (J. A Jones Construction Co),135 NLRB 1402, 14118 SeeBakery Wagon Drivers& SalesmenLocal No 432 (Lucky Stores, Inc),supra GLAZIERS LOCAL 1029, PAINTERS305tions of the glaziers, and the frames are then sent fromthe shop to the site for installation.C. Relative SkillsThe parties appeared to be in agreement that nospecial skills peculiar to a journeyman glazier are re-quired. It appears that in some 5 percent of the cases,the frames must be returned to the shop or modifiedon the site by the glaziers. However, there is testimonythat the frames which do not fit are often preparedaccording to faulty specifications called in from thesite.It is clearthat the Employers are satisfied that theinside employees are capable of performing the workin dispute.D. Efficiency and EconomyIt appears that the handling and preparation of theframe is more efficiently and economically performedin the shop.The machines in the shop evidently pre-pare and cut the frames and drill the holes with great-er precision and speed than could be accomplishedonsite.Although thismay not be true in the case ofround or unusually shaped windows,most windowand door frames seem to be susceptible to standard-ized treatment. This standardization appears to re-duce the handling time for each frame when the workis done in the shop.In addition,the record indicates that certain typesofmachines located in the shop would have to bemoved out to the site and installation made before thework in dispute could be carried out on the site. Thiswould entail a requirement for increased equipmentbecause where the work is done in the shop,only oneset of machines,permanently installed, is necessary.Moreover,the stockrooms are readily available to theinshop personnel.In addition,the preparation ofthose frames for retail sale will continue to be done inthe shop by the inside employees.The machines andemployees who prepare the frames for retail salecould also prepare the frames for onsite installation.In view of the foregoing considerations, we havedecided to award the work in the instant case to theshop employees rather than to the outside glaziersrepresented by the Glaziers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board makes the fol-lowing Determination of Dispute.1.The inside shop employees of Nelson-BrantleyGlass Company, Inc., Binswanger Glass Company,Division of National Gypsum Company, and PPGIndustries, Inc., at their plants in Birmingham ,andTuscaloosa, Alabama, are entitled to perform thework of laying out and drilling holes for, and theattachment of, clips to window and door frames andattachment of door and window hardware for con-tract work.2.Glaziers Local Union No. 1029, InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, and its agent, Ray Drummond, are not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require the above-named Employers toassign the above-described work to its members.3.Within 10 days from the date of this Decision andDetermination of Dispute, Glaziers Local Union No.1029, International Brotherhood of Painters and Al-liedTrades, AFL-CIO, and its agent, Ray Drum-mond, shall notify the Regional Director for Region10, in writing, whether or not it will refrain from forc-ing or requiring the above-named Employers, bymeans proscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute to its members rather thanto the inside shop employees employed by the above-named Employers.